Citation Nr: 0508928	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran had active service from March 1952 to February 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO which 
determined that a compensable rating was not warranted for 
the veteran's service-connected right ear hearing loss.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2002.  

The case was initially before the Board in January 2003, at 
which time the Board undertook additional development of the 
veteran's claim pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  As a result, the veteran was afforded a VA 
audiological examination in June 2004.  In addition, the RO 
obtained additional VA and private medical records pertinent 
to the veteran's claim.  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in August 2003, this 
case was remanded by the Board to the RO for initial 
consideration of the additional evidence since the veteran 
did not submit a statement waiving initial consideration by 
the Agency of Original Jurisdiction.

In an October 2004 Supplemental Statement of the Case, the RO 
most recently affirmed the determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record demonstrates that the veteran's service-connected 
right ear hearing loss is manifested by Level VIII hearing 
impairment, under Table VIa, based on an exceptional pattern 
of hearing impairment indicated by VA and private pure tone 
decibel loss measurements and speech discrimination scores.

2.  Service connection for left ear hearing loss has not been 
established and the veteran's left ear hearing loss does not 
result in deafness of the left ear; resulting in the 
assignment of a Level "I" hearing designation in the left 
ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
service-connected right ear hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002);  38 U.S.C.A. § 1160 (West 2002), 
as amended by Veterans Benefits Act of 2002, Pub. L. 107-330, 
Title I, Section 103, 116 Stat. 2821 (December 6, 2002);  38 
C.F.R. §§ 3.383, 4.85, 4.86, 4.87, Diagnostic Codes 6100 and 
6101 (1998); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to an increased (compensable) rating for the service-
connected right ear hearing loss, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  At the outset, the Board notes that an 
earlier claim of entitlement to an increased (compensable) 
rating for the service-connected right ear hearing loss was 
denied by the Board in a December 1990 decision.  That 
decision specifically informed the veteran of the criteria 
necessary to warrant a compensable rating for unilateral 
hearing loss.  Moreover, in conjunction with his current 
claim for an increased (compensable) rating for the service-
connected right ear hearing loss, a letter sent to the 
veteran in February 2004 informed him of what evidence was 
necessary to establish entitlement to a compensable rating 
for the service-connection right ear hearing loss.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his hearing loss.  He was also advised to provide the 
name of the person, agency, or company who has any relevant 
records and to provide a release form for each identified 
facility.  

In this regard, the Board notes that the veteran did provide 
a lengthy list of medical providers who he indicated provided 
him with medical treatment for his claimed disability.  The 
RO made efforts to obtain all medical records identified by 
the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable August 1998 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his hearing loss.  Thus, he was, 
in effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim prior 
to the April 1998 rating decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Moreover, the veteran indicated, in September 2003 
correspondence to the RO, that he had provided the RO with 
all of the information that was requested.  Then, the RO, via 
the Appeals Management Center issued the aforementioned 
February 2004 duty-to-assist letter.  In response, the 
veteran submitted additional correspondence in March 2004 
which stated, "I can't believe you asked me for more 
information.  I sent you all the information you asked for."

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Factual Background

Historically, the RO issued a rating decision in February 
1980, which granted service connection for right ear hearing 
loss and assigned a noncompensable rating.  

In August 1988, the veteran filed a claim for entitlement to 
an increased (compensable) rating for the service-connected 
right ear hearing loss.  A December 1988 VA audiogram was 
conducted.  According to the January 1989 rating, the 
veteran's average pure tone frequencies, in the relevant 
frequencies tested, measured approximately 58 dbl.  
Discrimination was 92 percent on the right.  The RO confirmed 
the previously assigned noncompensable rating.  The veteran 
appealed that determination.  

A VA audiogram from November 1989 noted an average of pure 
tone frequencies in decibels of 64 in the right ear and 29 in 
the left ear.  Speech recognition was 86 percent in the right 
ear and 94 percent in the left ear.  

In a December 1990 decision, the Board denied the veteran's 
claim of entitlement to an increased (compensable) rating for 
the service-connected right ear hearing loss based on 
findings that the veteran had level III hearing in the right 
ear, and total bilateral deafness was not shown.  

In January 1998, the veteran again submitted a claim of 
entitlement to an increased (compensable) rating for the 
service-connected right ear hearing loss, asserting that the 
hearing in his right ear had further decreased.  

Results from a June 1998 VA audio examination note the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
65
85
90
LEFT
20
20
45
40
50

The average in the right ear was 77 and the average in the 
left ear was 38.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 94 
percent in the left ear.  Testing revealed a moderate to 
profound mixed loss for the right ear and a mild to severe 
sensorineural hearing loss for the left ear.  Tympanometry 
revealed middle ear dysfunction for the right ear. Speech 
reception thresholds (SRT's) were consistent with the type 
and degree of loss.  

As noted, the RO issued a rating decision in August 1998 
which confirmed and continued the noncompensable rating 
assigned for the service-connected right ear hearing loss.  
The veteran timely appealed that determination.  

In an April 1999 VA outpatient treatment record, it was noted 
that the veteran was issued hearing aids for bilateral 
sensorineural hearing loss.  

The veteran was afforded an October 2001 audio examination 
which noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
85
90
LEFT
30
25
50
50
60

The average in the right ear was 80 and the average in the 
left ear was 46.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 92 
percent in the left ear.  The examiner noted that the veteran 
had a right ear severe to profound mixed loss from 500 hz 
through 3000 hz and profound mixed loss at 4000 hz.  In the 
left ear, there was normal to mild sensorineural hearing loss 
through 1000 hz and moderate to severe sensorineural hearing 
loss thereafter.  The examiner noted that medical evaluation 
was warranted to evaluate the mixed loss and abnormal 
tympanometry.  

A week after the October 2001 audiological examination, the 
veteran was afforded VA ear evaluation examination.  The 
examiner noted that both auricles were entirely normal.  
External ear canal showed some wax in the right canal 
obscuring the appearance of the drums somewhat.  Both drums 
appeared fairly normal.  There was some mild area of scarring 
on both tympanic membranes.  There was no actual edema.  
There was no discharge.  There was no evidence of acute or 
chronic infection.  The veteran's gait and posture were 
normal.  There was no evidence of Meniere's disease.  The 
examiner concluded that there was no evidence of chronic ear 
disease.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2002.  At the hearing, the veteran submitted a copy of a VA 
audiogram from October 2000, which, up until that point, had 
not been associated with the claims file.  The audiogram 
appears to show pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
105
105
105
110
LEFT
25
25
50
50
55

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted that the veteran had right ear pain at the 
time of the examination.  There appears to be no accompanying 
examination report or synopsis of the findings of the October 
2000 audiological evaluation.  

At his hearing, the veteran testified that his hearing loss 
had gotten considerably worse since his last VA audiological 
examination in October 2001.  

March 2003 correspondence from a private otolaryngologist to 
another private doctor notes that the veteran was examined 
for a follow-up visit.  At that time, he offered no new 
complaints with respect to the ears.  There was bilateral 
cerumen present with the right ear being worse than the left.  
It was removed under microscopic control  The right eardrum 
remained retracted with some chronic changes but no acute 
findings.  The otolaryngologist noted that the veteran had a 
known history of nerve hearing loss for which he wore hearing 
aids from VA.  Also, the veteran had Eustachian tube 
dysfunction with retraction pockets that had been quite 
stable.  No new abnormalities were identified.  

A private audiological examination from April 2003 notes the 
pure tone thresholds, in decibels, were approximately as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
75
100
105
LEFT
25
25
40
50
65

Speech audiometry appears to reveal speech recognition 
ability of 72 percent in the right ear and 96 percent in the 
left ear.

Finally, the veteran was afforded a VA audiological 
examination in June 2004 pursuant to the instructions set 
forth in the August 2003 remand.  The examiner noted pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
85
95
95
LEFT
35
35
55
55
65

The average in the right ear was 90 and average in the left 
ear was 53.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 98 percent in 
the left ear.  The examiner noted, in the right ear, a severe 
mixed loss at 500 hz and 1000 hz, and profound mixed loss at 
2000 hz through 4000 hz.  In the left ear, hearing loss was 
noted as sensorineural combined type, mild at 500 hz and 1000 
hz, and moderately severe at 2000 hz through 4000 hz.  

III.  Legal Criteria and Analysis

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2004).

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are evaluated have been amended, effective June 10, 
1999.  64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).  The Board will consider both versions of the 
regulation in deciding the issue on appeal.  General Counsel 
of VA has held that where a law or regulation changes during 
the pendency of a claim for an increased evaluation, the 
Board must first determine whether the revised criteria are 
more favorable to the veteran.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must therefore apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes 11 auditory acuity Levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  The vertical lines in Table VI (in 38 C.F.R. 
§ 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel loss.  See 38 C.F.R. §§ 4.85(b), 4.87.  

Table VIa provides for a numeric designation of hearing 
impairment based only on puretone threshold average, and will 
be used when the examiner certifies that the use of speech 
discrimination testing is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c). 

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Also of note are the provisions of 38 C.F.R. § 4.85(f) (2004) 
which indicate that where service connection is in effect for 
hearing impairment in only one ear, the auditory acuity in 
the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. § 
4.85(f) further provides that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," subject 
to the provisions of § 3.383.  As it pertains to hearing 
loss, 38 C.F.R. § 3.383 indicates that if total deafness is 
shown in both the service-connected and nonservice-connected 
ears, compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  There is no indication 
that willful misconduct was involved in the claimant's 
nonservice-connected left ear hearing loss.  However, he does 
not have total deafness in the nonservice-connected ear.  
Therefore, under the prior version of the law, since only the 
veteran's right ear is service-connected and he is not 
totally deaf in his left ear, the hearing acuity of his right 
ear is considered normal.  VAOPGCPREC 32-97; see also Boyer 
v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. 
West, 210 F.3d 1351 (2000).  Accordingly, a designation of 
Level "I" is assigned for his right ear.  

It should be noted that the amendment made no change to the 
method of determining the percentage evaluation for hearing 
impairment.  Tables VI, VIa and VII remain the same.  The 
amendments include reorganizing sections 4.85 and 4.86 for 
the sake of clarity.  The amended regulations provide for two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.  

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.

Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999). 

The amended regulations changed the title of Table VIa from 
"Average Puretone Decibel Loss" to "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average."  
See 64 Fed. Reg. 25202 (May 11, 1999).  Table VIa, "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average," can also be used when the examiner 
certifies that the use of speech discrimination testing is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c). 

In this case, the use of Table VIa is appropriate since the 
medical evidence of record has consistently shown pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) to be 55 decibels or more.  

There was also a change to 38 U.S.C.A. § 1160 during the 
pendency of this appeal, and VA must consider both statutory 
versions in evaluating the veteran's claim. 

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), as noted herein above, in 
situations where service connection has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 
U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.14, 
4.87(f).  In such situations, a maximum 10 percent evaluation 
is assignable for hearing loss when the service-connected ear 
is at Levels X or XI.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160. Under the former version, where a veteran 
has suffered total deafness in one ear as a result of 
service-connected disability and total deafness in the other 
ear as a result of nonservice-connected disability not the 
result of the veteran's own willful misconduct the VA shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  

Under the amended version, where a veteran suffered deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of service-connected disability and deafness in the 
other ear as a result of nonservice-connected disability not 
the result of the veteran's own willful misconduct, the VA 
shall assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  See Veterans Benefit 
Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 
2002) (to be codified as amended at 38 U.S.C.A. § 
1160(1)(a)(3)).  

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, see VBA Fast Letter 03-11 (April 8, 2003), the 
Board has not officially stayed consideration of such cases.  
VBA's "stay" is not binding on the Board, and the Board must 
proceed to adjudicate this appeal, especially since it is not 
known how long it will take for the regulations to be 
amended.  However, neither version of this statute has 
bearing on the veteran's claim because, the veteran's 
service-connected left ear is not totally deaf, or as will be 
explained below, compensable to a degree of 10 percent or 
more.

In this case, the preponderance of the evidence shows that 
the veteran's hearing loss corresponds to a designation of 
level VIII hearing in the right ear and level I hearing in 
the left ear when the results of the audiograms are applied 
to the rating criteria as explained herein below.  

First, the medical evidence in this case does not show that 
the veteran suffers from deafness in the left, non-service-
connected ear.  Results from the VA examination in June 2004 
indicate that the average puretone threshold in decibels in 
the left ear was 53, with a speech discrimination score of 
98.  No other audiological examination findings of record 
show the veteran's left ear hearing loss to be more severe 
than the findings of the June 2004 VA examination.  As such, 
according to the evidence of record, deafness in the left ear 
has never been shown.  As such, a designation of Roman 
numeral I is assigned to the left, non-service-connected ear 
for purposes of rating the service-connected right ear 
hearing loss.  

To figure out the Roman numeral designation for the service-
connected right ear hearing loss, the Board once again looks 
to the results of the most recent, June 2004 VA examination 
findings.  According to the June 2004 VA audiological report, 
the average puretone thresholds in decibels in the right ear 
was 90, with a speech recognition score of 84 percent.  When 
applied to 38 C.F.R. § 4.85, Table VI, a Roman numeral IV is 
assigned to the veteran's right ear hearing loss.  However, 
the results of the June 2004 VA examination also indicate 
that the veteran meets the criteria for exceptional patterns 
of hearing impairment as defined in 38 C.F.R. § 4.86(a).  
Specifically, the results of the June 2004 audiological 
examination indicated that the veteran's puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or greater.  As such, the 
assigned Roman numeral designation for the right ear hearing 
impairment shall be the greater of the numbers from either 
38 C.F.R. § 4.85, Table VI or VIa.  In this case, applying 
the veteran's puretone threshold average of 90 to Table VIa, 
warrants a Roman numeral designation of VIII, as opposed to 
the Roman numeral designation of only IV, assigned based on 
Table VI.

Thus in sum, the veteran's appropriate Roman numeral 
designation for the right ear, which comes from the 
application of Table VIa, is that of VIII.  These evaluations 
are then applied to Table VII, which is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  In this case, combining a Roman numeral of VIII in 
the poorer ear and a Roman numeral of I in the better ear, 
the combined percentage evaluation is 0.  See 38 C.F.R. 
§ 4.85, Table VII (2004).  As such, the veteran is not 
entitled to a higher (compensable) rating for the service-
connected right ear hearing loss.  

The Board is mindful of the October 2000 audiogram of record, 
which shows a speech discrimination score of 0 in the right 
ear, and an average puretone threshold in decibels of 
approximately 106.  These figures, when applied to Tables VI, 
VIa and VII under 38 C.F.R. § 4.85, would provide for a level 
XI designation in the poorer ear, which would, in turn, 
correspond to a 10 percent rating.  However, the Board finds 
that the findings from the October 2000 audiogram are vastly 
different from every other audiogram of record, and in 
viewing the record as a whole, does not accurately represent 
the current extent of the veteran's hearing loss.  In 
particular, the Board notes that when the October 2000 
audiogram is compared with private and VA audio examinations 
in 2003 and 2004, an improvement in the veteran's hearing 
would be shown.  There is no indication from this record, nor 
does the veteran assert, that his hearing has improved since 
October 2000.  To the contrary, the veteran has continued to 
assert that his hearing has continued to deteriorate, and the 
preponderance of the evidence supports the veteran's 
assertions.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
(compensable) rating for the service-connected right ear 
hearing loss.  

The Board wishes to emphasize that it has no reason to doubt 
that the veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the veteran's hearing 
loss has been service connected, that he has been issued two 
hearing aids by VA, and that his VA examinations showed 
severe to profound hearing loss in the right ear.  However, 
as explained above the outcome of this case is determined by 
the audiology results.

In sum, the only way for the veteran to warrant a compensable 
rating for the service-connected right ear hearing loss in 
this case would be to meet the criteria for one of the 
following three scenarios:  (1) service connection for 
hearing loss in the left ear; or (2) total deafness in the 
left ear; or (3) Level X or XI hearing loss in the service-
connected right ear.  As none of these criteria have been 
met, the claim must be denied.  


ORDER

An increased (compensable) rating for the service-connected 
right ear hearing loss is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


